NO. 12-11-00068-CV

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN THE INTEREST                                            §    APPEAL FROM THE 294TH

OF L.S. AND L.S.,                                          §    JUDICIAL DISTRICT COURT

CHILDREN                                                   §    VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. By written notice dated March 3, 2011,
this court requested that Appellant pay the filing fee for the appeal on or before March 14, 2011.
See TEX. R. APP. P. 5. On Appellant’s motion, his deadline for payment of his filing fee was
extended to April 11, 2011. However, Appellant did not pay his filing fee.
         In a second written notice dated April 15, 2011, the court advised Appellant that the filing
fee was due to have been paid on or before April 11, 2010, but had not been received. The notice
further provided that unless the filing fee was paid on or before April 25, 2011, the appeal would
be presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The April
25 deadline has passed, and Appellant has not complied with the court’s request. Because
Appellant has failed, after notice, to comply with Rule 5, the appeal is dismissed. See TEX. R.
APP. P. 42.3(c).
Opinion delivered April 29, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)